Citation Nr: 1303251	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  10-25 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a temporary total evaluation due to treatment for a service-connected disability requiring convalescence.

2.  Entitlement to service connection for a disability of the right knee, to include as secondary to or aggravated by the appellant's service-connected left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty in the United States Army from October 1979 to March 1980, and from September 1990 to October 1991.  

This appeal to the Board of Veterans' Appeals, hereinafter the Board, arises from a rating decision of September 2009 by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  The appellant presented testimony before the undersigned Veterans Law Judge (VLJ) via a videoconference hearing in July 2012; a transcript of that hearing was produced and has been included in the claims folder for review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant has come before the Board requesting that service connection be granted for a right knee disability that he attributes to his service-connected left knee disorder.  He also believes that the RO erred when it did not assign him a temporary total rating when he underwent surgery on his service-connected right shoulder.  Because the RO has denied both of these claims, the appellant has appealed to the Board for review and a reversal of the RO's action.  

With respect to the temporary total rating issue, the record reflects that the appellant underwent surgery at Baptist Health Medical Center on May 6, 2009.  Shortly thereafter, the appellant submitted copies of the pre-operative reports and tests that were accomplished prior to the surgery.  The RO reviewed those documents and then made a determination as to whether the appellant should receive a temporary total rating.  It found that since the medical records did not actually show the appellant undergoing surgery, a temporary total rating could not be assigned.  Following that denial, the appellant subsequently submitted a copy of the surgical report showing that the appellant had indeed undergone right shoulder arthroscopic acrominioplasty.  Despite the submission of this evidence, the RO continued to deny the appellant's claim.  In denying the claim, the RO indicated that because the surgery was done to repair an intercurrent injury to the shoulder (that was unrelated to the service-connected right shoulder disability), a temporary total evaluation could not be assigned.

Despite the rationale employed by the RO in the May 2010 statement of the case, the Board is unaware of any authority relating to total temporary ratings that precludes an award based on intercurrent injury.  In this case, service connection is in effect for a right shoulder disability.  The surgery in question in May 2009 was on the right shoulder.  Thus, the Board finds that there has been "treatment of a service-connected disability" under 38 C.F.R. § 4.30.  

Again, the record establishes treatment for a service-connected disability.  Accordingly, the Veteran would be entitled to a convalescent rating under 38 C.F.R. § 4.30 if it is established by report at hospital discharge or outpatient release that surgery necessitated at least one month of convalescence or resulted in severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches.  38 C.F.R. § 4.30 (2012).

In this case, although the appellant submitted documents suggesting that he was put on convalescence leave from his employment, the RO never made a determination as to whether the surgery caused a period of convalescence, as required by the regulations.  Hence, the claim will be remanded to the AMC so that these basic deficiencies can be addressed and resolved prior to the Board issuing a decision on the merits of the appellant's claim.

Development is also required with respect to the right knee claim.  In conjunction with his claim for benefits, the appellant underwent an orthopedic examination of the knee in June 2009.  Upon completion of the examination, the medical care provider found that the appellant was suffering from degenerative disease of both knees.  The medical care provider proffered an opinion concerning the etiology of the right knee disorder.  That opinion stated that the right knee condition was not secondary to the service-connected left knee.  However, the examiner did not proffer an opinion as to whether the service-connected left knee disability aggravated the nonservice-connected right knee disorder.  The Board would also note that the examiner only offered a blanket statement concerning etiology on a secondary basis - the examiner did not provide any discussion concerning the conclusion that was drawn.  The Board notes that there are no other positive or negative medical opinions concerning the right knee contained in the claims folder.  

In light of the above, the June 2009 VA examination is deemed inadequate to adjudicate the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Thus, another opinion, containing a sufficient rationale and supporting explanation must be provided.  If the examiner finds that a response would require resort to speculation, the reason for this must be explained.  For example, he or she should note whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and whether the question is so outside the norm of practice that it is really impossible for the examiner to use his or her medical expertise and training to render an opinion.  See also Jones v. Shinseki, 23 Vet. App. 382 (2010) (the Court held that in order to rely on a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or be apparent upon a review of the record.)  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Additionally, because the claim is being returned for additional development, copies of any available VA, private, and other federal medical treatment records currently not of record should be obtained and incorporated in the claims file.  It is important to note that records generated by VA facilities (or at other federal facilities) that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, any recent treatment records should be associated with the claims file. 

Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claim and to ensure full compliance with due process requirements, the case is REMANDED for the following development: 

1.  The AMC should request that the appellant provide any additional relevant medical records that are not already of record or sufficient information that would allow the AMC to request the records.  Then, the AMC should contact the named health care providers, provided that the appellant has provided the signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  All records obtained should be added to the claims folder.  If requests for any private treatment records are not successful, the AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2012).

2.  The AMC should specifically obtain and include in the claims folder all of the appellant's right shoulder treatment records, reports, and notes from Baptist Health Medical Center system for the period extending from April 2009 to December 2009.  Of particular interest are the records and reports that were generated immediately following the right shoulder surgery and any records that may reflect a period of convalescence following the surgery.  If the private records cannot be obtained or no longer exist, the appellant should be notified of this so that he will have an opportunity to submit any copies of the records that he may personally have, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159(e) (2012). 

3.  The appellant once again should be afforded an orthopedic examination of the knees.  The claims folder should be provided to the examiner for review in conjunction with the examination.  If possible, the examination should not be performed by an individual who has previously examined the appellant.  Moreover, the examination should be performed by a medical doctor; i.e., not a nurse practitioner, physicians' assistant, psychologist, nurse, doctor of osteopathy, etcetera.  The entire claims folder and a copy of this Remand must be made available to and reviewed by the examiner prior to the examination.  The examiner must specifically note in the examination results that the claims folder has been reviewed. 

After reviewing the file, the examiner must identify any right knee disability shown on examination or at any time during the claims period (from September 2008), to include arthritis and/or degenerative joint disease of the knee.  The examiner must then proffer an opinion concerning the etiology of any found disability.  The examiner should render an opinion as to whether it is at least as likely as not that the appellant's claimed right knee disability is related to his service or a service-connected disorder.  Moreover, the examiner must express an opinion as to whether the right knee disability has been aggravated, or permanently worsened beyond the natural progression of any condition found by the service-connected left knee disability.  In offering any opinion, the examiner must specifically acknowledge and discuss the appellant's contentions. 

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  If further testing or examination by specialists is required to evaluate the claimed disability, such testing or examination is to be done before completion of the examination report.  It should be noted that a nonresponse will not be accepted as an adequate response to the Board's inquiry.  [See Jones v. Shinseki, 23 Vet. App. 282, 290 (2010) (mere recitation by the VA examiner that he or she cannot provide a medical opinion without resort to speculation by itself is not dispositive, where there is no clearly obvious rationale offered for why this was the case).] 

It is requested that the results of the examination be typed or otherwise recorded in a legible manner for review purposes. 

4.  Once the above taskings have been accomplished, the complete claims folder should be reviewed by an orthopedic surgeon so that a determination can be made as to whether a temporary total disability may be assigned in accordance with 38 C.F.R. § 4.30 (2012).  The reviewer should make a determination as to the medical evidence indicates that following the right shoulder surgery, at least one month of convalescence was necessary; or, the surgery resulted in severe post-operative residuals such as incompletely healed surgical wounds, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or whether the was some other type of immobilization of the right shoulder following the surgery.  

5.  The AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination and the medical records review.  If the requested reports do not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the specific report must be returned for corrective action.  38 C.F.R. § 4.2 (2012); see also Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the appellant and his representative should be issued a supplemental statement of the case.  With respect to the temporary total rating based on convalescence issue, the AMC must discuss in detail, if necessary, why it is not awarding a temporary total rating.  In that discussion, if the AMC determines that there was an intercurrent injury to the right shoulder that precludes the assignment of a temporary total evaluation, the AMC must discuss what medical supports its conclusion.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed. 

The purpose of this REMAND is to ensure compliance with due process considerations.  The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2012) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


